VICKERY, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Ford Co. secured from Harvard Co. option to purchase large acreage near Warrensville. The option provided that the Ford Co. might have an extension of the option by the payment of $1,500 and interest on the purchase price ($82,000) at 6 per cent, figured quarterly. The Ford Co. signified its intention of extending the option by paying $1,500. Thereafter, but before the option as extended had expired, the Ford Co. notified the Harvard Co. that it did not intend to exercise the option, and refused to pay any interest, which had not been previously demanded. The Harvard Co. sued the Ford Co. in Cuyahoga Common Pleas to collect this interest. The case was previously argued in the Court of Appeals, the first district judges sitting, who rendered judgment for the Ford Co. A rehearing was subsequently granted. In rendering judgment for the Harvard Co., the Court of Appeals held:
1. “This court has come to the conclusion that the plaintiff below is entitled to recover this interest. We agree that the Harvard Heights Realty Co. might have refused to extend, this option on Nov. 1 without the payment of the interest, but we do not agree that they could receive the $1,500 and then say the option was not extended. We are satisfied that if they had sought to sell this property before Feb. 1, they would have been met by the other side with the proposition that their option was still in force. By securing the extension of the option, the Ford Co. thereby agreed to pay the entire consideration therefor, including the interest.”